Citation Nr: 0725784	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  98-06 788A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability prior to September 26, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability from September 26, 2003.  

3.  Entitlement to an evaluation in excess of 40 percent for 
residuals of gun shot wounds (GSWs) to the left lower 
extremity, to include a fractured left femur with ankylosis 
of the left knee.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
January 1952.  His awards and decorations include the Purple 
Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which continued the 40 percent 
evaluation of service connected fractured left femur with 
ankylosis of the left knee and shortening of the left leg and 
continued the 10 percent evaluation of service connected back 
strain. 

After the veteran initiated an appeal of the March 1997 
rating decision, the evaluation for his back disability was 
increased to 20 percent in a November 1998 supplemental 
statement of the case, effective from the date of the 
veteran's claim.  The veteran did not express satisfaction 
with the 20 percent evaluation.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the appeal continued.  

Subsequently, the evaluation for the low back disability was 
increased to 40 percent in a March 2004 rating decision.  The 
effective date was September 26, 2003.  Once again, the 
veteran did not express satisfaction with either the 40 
percent evaluation or the date it became effective.  
Therefore, the appeal continues for the entire period in 
question.  The issues on the first page of this decision have 
been drafted so as to reflect the history of this appeal.  

This appeal was previously before the Board in February 2006, 
when it was remanded for further development.  The requested 
development was undertaken and the case was returned to the 
Board.  

At the time of the February 2006 remand, the evaluation for 
GSW to the left lower extremity included shortening of the 
left leg.  In a January 2007 rating decision, a separate 20 
percent evaluation was assigned for left leg shortening.  The 
veteran has not expressed disagreement with this evaluation.


FINDINGS OF FACT

1.  The veteran's symptoms more nearly resemble those for 
severe lumbosacral strain prior to September 26, 2003.

2.  The evidence does not demonstrate ankylosis of the spine, 
or that the veteran's back disability is productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

4.  The veteran's service connected back disability is 
productive of moderately severe sciatic neuralgia of the left 
lower extremity.  

5.  The veteran's service connected back disability is 
productive of moderate sciatic neuralgia of the right lower 
extremity. 

6.  The veteran's GSW to the left lower extremity, to include 
a fractured left femur with ankylosis of the left knee, is 
productive of severe disability to Muscle Group XIV. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
veteran's low back disability prior to September 26, 2003 
have been met; the criteria for an evaluation in excess of 40 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Code 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Code 5293 (2003); 38 C.F.R. §§ 4.40, 4.59 
(2006).  

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's low back disability from September 26, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.71a, Code 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Code 5293 (2003); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5237, 
5243 (2006).  

3.  The criteria for a separate 40 percent evaluation for 
neuritis of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.71a, 4.123, 
4.124a, Codes 5237, 8620 (2006). 

4.  The criteria for a separate 20 percent evaluation for 
neuritis of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.71a, 4.123, 
4.124a, Codes 5237, 8620.

5.  The criteria for an evaluation in excess of 40 percent 
for the veteran's GSW to the left lower extremity, to include 
a fractured left femur with ankylosis of the left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.71a, 4.73, Codes 5256, 5314 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran's claim and the decision on appeal 
are both dated prior to the enactment of the VCAA.  
Therefore, it was impossible to have provided the veteran 
with notice prior to the initial adjudication.  

Steps have been taken to remedy the lack of preadjudication 
notice.  The RO provided VCAA notice by letter dated in 
December 2003.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was 
essentially told to provide any evidence in his possession 
that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that it must precede the adjudication.  However 
the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with information pertaining to the degree of 
disability and effective dates in a September 2006 letter, 
and his claim was readjudicated in January 2007.  Therefore, 
the Board may proceed with review of the veteran's appeal 
without prejudice to his claim.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records have been obtained.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in light of appropriate 
rating criteria.  38 U.S.C.A. § 1155.  Consideration is given 
to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Low Back Disability

Entitlement to service connection for a low back disability 
as secondary to the veteran's GSW of the left leg was 
established in a May 1974 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
March 1974.  This evaluation remained in effect until a 20 
percent evaluation was assigned during the course of the 
current appeal, effective from the date of the receipt of the 
veteran's claim in September 1995.  The evaluation was 
increased to the current 40 percent rating in a March 2004 
rating decision, effective from the September 26, 2003 date 
of change in the regulations governing the evaluation of the 
veteran's back disability.  

As noted, revised rating criteria for disabilities of the 
spine became effective during the pendency of the veteran's 
appeal on September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000).

The veteran was provided notice of the change in regulations 
in the March 2004 supplemental statement of the case.

The veteran's low back disability was evaluated by the RO as 
10 percent disabling under 38 C.F.R. § 4.71, Code 5295 
(2002).  Under the old criteria for evaluating disabilities 
of the spine, Code 5295 provided for the evaluation of 
lumbosacral strain, and stated that a 10 percent rating was 
warranted for characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent disability evaluation was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Code 5295 (2002).

Severe limitation of motion of the lumbar spine was evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warranted a 20 percent evaluation.  Slight limitation of 
motion was evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

Effective on September 26, 2003, Code 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, Code 5237.  Under this rating 
code, lumbosacral strain is to be evaluated under the new 
general rating formula for diseases and injuries of the 
spine.  

Under the new general formula for rating disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher than 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.

Unfavorable ankylosis is a condition with which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in several symptoms described in Note 5 of the 
general formula for diseases and injuries of the spine.

The Board notes that normal range of motion for the 
thoracolumbar spine is 90 degrees of forward flexion, 30 
degrees of extension, 30 degrees of lateral flexion, and 30 
degrees of rotation.  38 C.F.R. § 4.71a, Plate V. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The evidence indicates that the veteran has degenerative disc 
disease at multiple levels.  Therefore, the rating code for 
intervertebral disc syndrome must be considered.  This rating 
code changed on two occasions during the veteran's appeal.  

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the veteran's claim, a 20 
percent rating is assigned for intervertebral disc syndrome 
which is moderate with recurring attacks, a 40 percent rating 
is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Code 5293 (2002).

Effective on September 23, 2002, the provisions of Code 5293 
were changed.  See 67 Fed. Reg. 54345- 54349 (August 22, 
2002).  Under that new version, intervertebral disc syndrome 
(preoperative or postoperative) is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months under Code 5293, or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26, 2003, Code 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that diagnostic 
code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.  Both 
of these formulas have been described above.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence shows that the veteran was receiving VA 
treatment for chronic low back pain from 1994 to 1995.  In 
September 1994, it was noted the treatment provided only 
slight temporary relief.  The veteran was said to have high 
grade L4 to L5 spinal canal stenosis and posteriolateral disc 
protrusion at the L3 to L4 level.  There was slight 
lumbosacral paraspinal tenderness, but the veteran was 
negative for spasms.  The impression was chronic low back 
pain secondary to herniated disc.  

The veteran also received treatment for back pain from 
private sources between 1994 and 1997.  High grade spinal 
stenosis was noted in December 1994.  He underwent an 
epidural in June 1996 to alleviate his back pain.  A December 
1996 myelogram revealed disc protrusion at L2 to L3, L3 to 
L4, and L5 to S1.  There was left marked spinal stenosis at 
L4 to L5.  

The veteran was afforded a VA examination of his spine in 
January 1997.  The range of motion was 85 degrees of flexion, 
3 degrees of extension, 15 degrees of lateral flexion in each 
direction, and 30 degrees of rotation in both directions.  
The veteran complained of pain on motion, which was confirmed 
by his grunts.  An X-ray study revealed degenerative disc 
disease from L3 to S1.  A magnetic resonance imaging (MRI) 
study showed L3 to L4 disc herniation, which sat on the left 
L3 to L4 neural foramina probably causing mass effect on the 
L3 exiting nerve root.  Joint hypertrophy was also seen at L1 
to L2, L2 to L3, and L4 to L5.  Degenerative arthritis was 
seen throughout the lumbar spine, and there was spinal 
stenosis seen at L3 to L4 and L4 to L5.  

The veteran underwent an additional VA examination of the 
spine in June 1998.  He said that surgery had been 
recommended for stenosis at L2, L3, and L4, but there had 
been no surgery to date.  The veteran did not know what 
caused his flare-ups, but they were alleviated by rest.  
There was no paravertebral spasm.  The veteran complained of 
pain on starting all motion of the back.  Forward flexion was 
to 50 degrees, backward extension was to 5 degrees, rotation 
to the right was to 25 degrees, rotation to the left was to 
20 degrees, and flexion to the right and left was to 15 
degrees.  MRI revealed degenerative arthritis and 
degenerative disc disease at multiple levels.  

VA treatment records dated from 1998 to 2007 show that the 
veteran has been seen on a regular basis for treatment of his 
back pain.  He has undergone many therapies, including use of 
a TENS unit and acupuncture.  Private records dated from 2000 
to 2002 also show continuous treatment for back pain.  

November 2000 private records show that the veteran had 
abnormal nerve conduction testing for the lower extremities, 
although the possibility that this was age related was noted. 

February 2004 VA hospital records show that the veteran was 
admitted for low back pain and lumbar radiculopathy.  A 
spinal cord stimulator was implanted in order to assist in 
the control of the veteran's back pain.  

A March 2004 VA examination found that the veteran 
experienced low back pain with radiation to the lower 
extremities bilaterally.  The pain was sharp but variable.  
It was precipitated by walking.  The veteran could walk for a 
half block.  He walked with a cane and used a lumbarsacral 
corset.  He had severe kyphosis.  There was 20 degrees of 
forward flexion, but pain after 10 degrees.  The veteran also 
had 10 degrees of extension.  There was 15 degrees of flexion 
and rotation, with pain after 10 degrees.  The diagnosis was 
degenerative disc disease and degenerative joint disease at 
L2 to L3, and L5 to S1 levels.  An X-ray study noted marked 
degenerative disc disease with mild compression deformities.  
The final diagnosis was severe degenerative disc disease of 
the lumbar spine.  

A December 2005 VA bone density scan of the lumbar spine was 
normal.  

A March 2006 computed tomography scan identified disease with 
a vacuum cleft at all levels of the lumbar spine.  There was 
evidence of spinal stenosis at multiple levels.  

March 2006 neurosurgery notes show that the veteran reported 
constant low back pain.  He had pain of the lower left 
extremity from his back to the sole of his foot when he 
placed pressure on the heel.  He denied numbness, weakness, 
bowel or bladder dysfunction.  

The veteran was afforded a VA examination of his spine in 
August 2006.  The surgery for implantation of the spinal cord 
stimulator was noted, but this had been helpful for only a 
few months.  The pain was located in the lumbar region 
without radiation.  However, there was sometimes numbness of 
both lower extremities.  The pain was sharp and of variable 
intensity.  It was precipitated by prolonged sitting and by 
ambulation.  There was no additional range of motion or 
functional impairment beyond the pain.  The veteran walked 
unaided, but could only walk a half block at a time.  

On examination, forward flexion was 30 degrees out of 90, 
with pain at 30 degrees.  Extension was 30 degrees out of 30.  
Bilateral flexion and rotation was to 10 degrees bilaterally.  
The pain markedly increased with any repetitive movements.  
Weakness and lack of endurance produced the same limitation 
of motion.  The sensory examination, motor examination, and 
reflexes were all within normal limits.  The veteran was 
noted to have experienced a few incapacitating episodes that 
required him to stay in bed for one day at a time.  The 
diagnoses included severe degenerative disc disease of the 
lumbosacral spine, severe spinal stenosis, TENS electrodes 
implanted in the spinal canal, diffuse osteopenia, and 
diffuse idiopathic skeletal hyperotosis of the lower thoracic 
spine.  

The veteran also underwent a separate neurological 
examination at that time.  A review of the claims folder 
revealed a diagnosis of spinal stenosis and L5 radiculopathy 
in 1997.  The veteran reported that he had barely done 
anything over the past six years due to pain.  He could 
barely walk in a flexed position, and he used a rolling 
walker.  He was hindered by severe pain that radiated into 
his posterior legs bilaterally.  Multiple levels of spinal 
stenosis were noted.  The motor examination revealed slight 
weakness of the right hip flexor, but was otherwise 5/5.  
Sensory examination revealed diminished pinprick sensation in 
the right lateral leg in the L5 distribution.  Reflexes were 
one plus.  The veteran had a markedly kyphotic posture.  The 
impression was severe spinal stenosis with right L5 
radiculopathy.  The examiner opined that the veteran's 
condition was quite severe.  



Prior to September 26, 2003

The June 1998 VA examination revealed that the veteran had 50 
degrees of forward flexion, which was approximately half of 
normal.  The veteran also had loss of lateral motion, and 
osteoarthritic changes with loss of lateral joint space were 
noted on X-ray study.  The examination record as well as 
other records from this period show that the veteran was 
under constant treatment for his back pain with some 
radiation into the lower extremities, and that this pain 
further reduced his range of motion.  These symptoms more 
nearly resemble those required for the 40 percent evaluation 
under the rating code for severe lumbosacral strain in effect 
prior to September 26, 2003.  38 C.F.R. § 4.71a, Code 5295 
(2002).  

A 40 percent evaluation is the highest available under the 
rating code for lumbosacral strain.  38 C.F.R. § 4.71a, Code 
5295 (2002).  

Entitlement to an evaluation in excess of 40 percent for this 
period under the oldest rating code for intervertebral disc 
syndrome has been considered, but this does not result in an 
evaluation in excess of 40 percent.  The veteran's symptoms 
could not be described as pronounced during this period.  The 
evidence was negative for muscle spasms and absent ankle 
jerk, as well as most other symptoms required for a 60 
percent evaluation under the old rating code.  Therefore, the 
veteran's symptoms could not be characterized as pronounced.  
38 C.F.R. § 4.71a, Code 5293 (2002).  

The Board has considered entitlement to an evaluation in 
excess of 40 percent under the version of 38 C.F.R. § 4.71a, 
Code 5293 that became effective on September 23, 2002.  The 
evidence does not show that the veteran experienced any 
incapacitating episodes (doctor prescribed bedrest) during 
this period, much less episodes totaling at least six weeks 
out of the previous 12 months.  

Under the alternate method for rating intervertebral disc 
disease, however, the veteran was awarded a 40 percent rating 
for the orthopedic manifestations of his disability, and 
would be entitled to separate evaluations for the neurologic 
manifestations of the disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

As explained below, the veteran's back disability was 
manifested by moderately severe neuritis involving the 
sciatic nerve of the left leg and moderate neuritis involving 
the sciatic nerve of the right leg.  He was therefore 
entitled to a 40 percent evaluation for the neurologic 
component of his left leg disability and a 30 percent rating 
for the neurologic component of the right leg disability 
effective from the date of the change in the rating 
criteria-September 23, 2002.  

From September 26, 2003

As noted earlier, the veteran is already in receipt of the 
highest evaluation possible for both lumbosacral strain and 
limitation of motion of the lumbar spine under the old rating 
codes in effect prior to September 26, 2003.  38 C.F.R. 
§ 4.71a, Codes 5292, 5293 (2002).  

The rating code for intervertebral disc syndrome that was in 
effect prior to September 26, 2003 also does not provide a 
basis for a 60 percent evaluation.  The evidence is negative 
for muscle spasms and absent ankle jerk, as well as most 
other symptoms required for a 60 percent evaluation.  
Therefore, the veteran's symptoms could not be characterized 
as pronounced.  38 C.F.R. § 4.71a, Code 5293 (2002).  

As for the rating codes that are currently in effect, 
entitlement to an evaluation greater than 40 percent under 
the general rating criteria for the spine cannot be awarded 
without evidence of ankylosis.  The evidence demonstrates 
that the veteran does not have ankylosis of the spine, which 
precludes an evaluation greater than 40 percent.  38 C.F.R. 
§ 4.71a, Code 5242, 5243.  

The Board has considered entitlement to an increased 
evaluation for intervertebral disc syndrome based on the 
rating criteria for incapacitating episodes.  Although the 
August 2006 VA examinations found that the veteran 
experienced a few incapacitating episodes that required a day 
of bed rest, there is no indication that this equated to six 
weeks of episodes during the previous 12 months.  38 C.F.R. 
§ 4.71a, Code 5243.  

The Board has considered the benefit of the doubt in reaching 
these decisions.  However, as the negative evidence outweighs 
the positive evidence, the benefit of the doubt cannot be 
extended to the veteran in this instance.  38 U.S.C.A. 
§ 5107(b).  

However, the evaluation of the veteran's back disability does 
not end at this point.  The new general rating criteria for 
disabilities of the spine includes Note (1), which states 
that any associated objective neurological abnormalities, 
including but not limited to, bowel or bladder impairment, is 
to be evaluated separately under an appropriate diagnostic 
code.  

November 2000 private records revealed abnormal nerve 
conduction testing in both lower extremities.  The March 2004 
VA examination found radiation of the pain to both lower 
extremities.  The pain was described as sharp but variable.  
The March 2006 records show pain of the left foot.  The 
August 2006 VA back examination found numbness of both lower 
extremities, with pain that was again described as sharp.  
The neurological examination conducted at that time also 
noted severe pain that radiated into the posterior legs 
bilaterally, and there was diminished sensation of the right 
leg.  The diagnosis included right L5 radiculopathy.  

On the basis of these neurological findings, the Board finds 
that separate evaluations should be assigned to the left leg 
and to the right leg.  

The sciatic nerve affects the lower extremities.  When there 
is complete paralysis of the sciatic nerve, the foot dangles 
and drops, there is no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened 
or lost.  This is evaluated as 80 percent disabling.  Severe 
incomplete paralysis with marked muscular atrophy is 
evaluated as 60 percent disabling.  Moderately severe is 
rated as 40 percent disabling, moderate as 20 percent 
disabling, and mild as 10 percent disabling.  38 C.F.R. 
§ 4.124a, Code 8520.  Neuritis and neuralgia of the sciatic 
nerve are evaluated in the same manner as paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Codes 8620, 8720.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124. 

On this basis, the Board finds that the veteran's disability 
is productive of moderately severe neuritis of the left leg.  
The evidence consistently shows that the veteran has 
radiation of pain that is described as sharp and severe into 
both legs.  This pain extends all the way into the foot on 
the left side.  The Board finds that these symptoms equate to 
moderately severe neuritis, which is rated as 40 percent 
disabling.  This is the highest evaluation that can be 
assigned without organic changes, which have not been 
demonstrated.  38 C.F.R. §§ 4.123, 4.124a, Code 8720.  

The Board has considered the amputation rule in reaching this 
decision, but it does not change the outcome.  According to 
this rule, the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§§ 4.68.

A 40 percent evaluation for moderately severe neuritis 
combined with the 40 percent evaluation currently assigned 
for the gunshot wound to the left lower extremity would be 60 
percent.  38 C.F.R. § 4.25.  Amputation of the thigh at the 
lower or middle third, which is the location of the gunshot 
wound and femur fracture, would also be evaluated as 60 
percent disabling.  38 C.F.R. § 4.71a, Code 5162.  As such, 
the Board finds that assignment of a separate 40 percent 
evaluation for moderately severe neuralgia of the left lower 
extremity does not violate the amputation rule.  38 C.F.R. 
§ 4.68.  

Similarly, the veteran has moderate symptoms of neuritis 
involving the right leg.  The veteran has radiation of pain 
into the right leg that is described as sharp and severe.  
However, the pain does not extend as far down as the foot.  
In addition, he retains 5/5 strength of the right leg, except 
for some slight weakness of the right hip flexor.  These 
symptoms equate to no more than moderate neuritis of the 
right leg.  38 C.F.R. §§ 4.123, 4.124a, Code 8720.  As this 
is the only service connected disability of the right lower 
extremity, the amputation rule need not be considered.  

Gunshot Wound to the Left Leg

The record shows that entitlement to service connection for a 
compound comminuted fracture of the distal one third of the 
left femur, healed with one inch shortening and ankylosis of 
the knee in extension was established in an August 1952 
rating decision.  A 100 percent evaluation was established 
from January 1952 to June 1952, and a 50 percent evaluation 
was established from July 1952.  However, an August 1959 
rating action noted that the 50 percent evaluation had been 
assigned as a result of clear and unmistakable error.  
Consequently, a 40 percent evaluation was assigned from July 
1952.  This evaluation currently remains in effect.  

The veteran's disability is evaluated under 38 C.F.R. § 4.73, 
Code 5314, which is the rating code for injuries to Muscle 
Group XIV.  The function of this muscle group includes 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles of the anterior 
thigh group include the sartorius, the rectus femoris, the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.  Severe disability of Muscle 
Group XIV is evaluated as 40 disabling.  Moderately severe 
disability is evaluated as 30 percent disabling.  Moderate 
disability is rated as 10 percent disabling.  Slight 
disability is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.73, Code 5314.  

The regulations governing the evaluation of muscle injuries 
were amended effective July 3, 1997.  The change was not 
intended to be substantive.  62 Fed. Reg. 30235 (June 3, 
1997).  This change did not effect the provisions of 
38 C.F.R. § 4.73, Code 5314, but did affect other factors 
which must be considered.  Both the old and new versions of 
38 C.F.R. § 4.56 define what constitutes slight, moderate, 
moderately severe, and severe disability to muscle groups in 
great detail.  

Neither the old or new regulation alters the outcome of the 
decision.  The veteran is in receipt of the highest 
evaluation possible under 38 C.F.R. § 4.73, Code 5314 for his 
disability.  His GSW to the left leg has already been 
determined to be severe, and he is in receipt of the 40 
percent evaluation that is assigned to severe disabilities.  
As the maximum scheduler evaluation is in effect, no 
additional discussion is necessary.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1995).  

The Board has considered entitlement to an increased 
evaluation under other rating codes, but this is not 
established by the evidence.  The only rating code which 
might assist the veteran in obtaining an evaluation in excess 
of 40 percent for this disability is that for ankylosis of 
the knee.  A 50 percent evaluation may be awarded for 
ankylosis in flexion between 20 degrees and 45 degrees, and a 
60 percent evaluation may be assigned when the ankylosis is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.  However, the evidence clearly establishes that the 
veteran's knee is ankylosed at a favorable angle in full 
extension.  This was confirmed by the August 2006 VA 
examination of the joints.  Ankylosis in full extension 
merits only a 30 percent evaluation.  See 38 C.F.R. § 4.71a, 
Code 5256.  

As it is no benefit to the veteran to evaluate him under the 
rating code for ankylosis of the knee, the Board will 
continue to evaluate his disability under the provisions of 
38 C.F.R. § 4.73, Code 5314, for injuries to Muscle Group 
XIV.  And as the veteran is already in receipt of the highest 
evaluation available for this rating code, entitlement to an 
increased rating is not established.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  A review of the record indicates that 
the veteran has been in receipt of a total rating based on 
individual unemployability due to service connected 
disabilities since March 1974.  This demonstrates that the 
veteran's disabilities prevent him from holding gainful 
employment.  There is no additional evidence that the 
veteran's service connected GSW of the left leg presents such 
an exceptional or unusual disability picture, with such 
factors as frequent periods of hospitalization for his left 
leg, as to render impractical the application of the regular 
schedular standards.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, is not required.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 40 percent evaluation for a low back 
disability prior to September 26, 2003 is granted. 

Entitlement to an evaluation in excess of 40 percent for a 
low back disability from September 26, 2003 is denied. 

Entitlement to an evaluation in excess of 40 percent for 
residuals of gun shot wounds to the left lower extremity, to 
include a fractured left femur with ankylosis of the left 
knee, is denied. 

Entitlement to a separate 40 percent evaluation for neuritis 
of the left lower extremity from September 23, 2002, is 
granted. 

Entitlement to a separate 20 percent evaluation for neuritis 
of the right lower extremity from September 23, 2002, is 
granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


